Citation Nr: 9902074	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-31 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to January 
1967.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for tinnitus has not been presented. 


FINDINGS OF FACT

1.  By rating decision in September 1989, a claim by the 
veteran for entitlement to service connection for tinnitus 
was denied; a timely notice of disagreement was not received 
in connection with the claim for tinnitus addressed by that 
rating decision. 

2.  Certain evidence received since the September 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veterans claim.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the September 1989 rating 
decision, which denied entitlement to service connection for 
tinnitus, is new and material, and the veterans claim for 
this benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating determination from September 1989, the RO, inter 
alia, denied entitlement to service connection for tinnitus, 
as there was no medical evidence of a nexus between tinnitus 
and service.  The veteran appealed a number of claims 
associated with that rating determination, but he did not 
appeal the decision regarding tinnitus.  Inasmuch as the 
veteran did not perfect a timely appeal as to tinnitus, the 
RO's decision in that regard is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Boards decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) held that the regulation 
on point, 38 C.F.R. § 3.156(a), merely requires that the 
newly submitted evidence be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  In light of the recent ruling in Hodge, the Court 
of Veterans Appeals concluded that Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).  

The evidence that was of record at the time of the prior 
denial included evidence that the veteran was wounded by 
mortar fire while engaged in combat.  There was also a 
clinical report dated in November 1988 from Clark USAF 
Regional Medical Center, which diagnosed tinnitus of unknown 
etiology.  That medical report noted a history of exposure to 
acoustical trauma from war and also from a reported period 
after service between 1977 and 1979 when the veteran worked 
in a factory.  The record also notably included testimony 
from a personal hearing in December 1988 at which the veteran 
reported recently having learned that tinnitus was a defect.  
He also reported that he did not know at that time if his 
condition occurred in service.

In the context of the current claim, there is a VA audiologic 
examination from October 1995, which, while diagnosing 
tinnitus, is essentially cumulative of the prior diagnosis.  
However, there is also a private audiologic report from the 
Lakeshore Ear, Nose and Throat Center dated from April 1996.  
The latter report concludes that the veterans tinnitus was 
from his sensorineural hearing loss and was consistent with 
noise exposure and trauma experienced in the military.  At 
his hearing before the Board, the veteran testified that he 
was blown completely out of the water by mortar fire in 
Vietnam and that the concussion itself was more painful than 
the shrapnel wounds he received.  He has had ringing in his 
ears off and on since service.  The veteran also indicated 
that his tinnitus has progressed to the point now that it is 
constant.  

Under the circumstances, the Board believes that the new 
testimony together with the report from the Lakeshore Clinic 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In other words, such 
evidence constitutes new and material evidence, and the 
veterans claim has, therefore, been reopened. 

The Board notes that the Clark USAF Regional Medical Center 
report of November 1988 essentially disputes the Lakeshore 
opinion.  It bears emphasis, however, that the Court has also 
stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veterans claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.  



ORDER

The veterans claim of entitlement to service connection for 
tinnitus is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that the private audiologic report from 
the Lakeshore Ear, Nose and Throat Center dated from April 
1996, noted in the above decision, raises an issue of service 
connection for sensorineural hearing loss as the examiner 
indicated that the veterans hearing loss was consistent with 
noise exposure and trauma experienced in the military.  The 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  The Board further 
finds that this issue is intertwined with the issue in 
appellate status, as the examiner suggested an etiological 
relationship between the veterans hearing loss and tinnitus.  
That is, the raised issue, which is not in appellate status 
and has not been adjudicated by the RO, is inextricably 
intertwined with the service connection claim on appeal 
because there is a very real potential that the conclusion 
reached in the service connection for hearing loss claim 
would have a meaningful impact upon the claim for service 
connection for tinnitus.  Hoyer v. Derwinski, 1 Vet. App. 180 
(1991); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining from the veteran an 
appropriate consent to the release of 
medical records, the RO should request 
copies of any medical records relating to 
evaluation or treatment for hearing loss 
or tinnitus since April 1996 that may be 
available. 

2.  Thereafter, the veteran should be 
scheduled for a special VA audiology 
examination for the purpose of 
determining the etiology of his tinnitus 
and to determine the etiology and extent 
of any hearing loss that may be present.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and all indicated 
special studies and tests are to be 
accomplished.  

The examiner is requested to review the 
claims folder, including the service 
medical records, post-service VA and 
private medical records, and all records 
and letters and to offer an opinion as to 
whether it is as least as likely as not 
that the veterans tinnitus and any 
hearing loss that may be present are 
etiologically related to any incident of 
the veterans service, including acoustic 
trauma.  The examiner should also opine 
whether it is as least as likely as not 
that the veterans tinnitus is causally 
related to his hearing loss, if the 
latter is present.  The VA examiner is 
requested to specifically address the 
April 1996 report from the Lakeshore Ear, 
Nose and Throat Center and any audiologic 
findings from service. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should adjudicate 
the intertwined issue of service 
connection for bilateral hearing loss and 
review the full, expanded record on a de 
novo basis and determine if the veterans 
claim for service connection for tinnitus 
can be granted.  If the ROs 
determination remains adverse to the 
veteran, then he and his representative 
should be issued an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  If 
service connection for hearing loss is 
denied, the veteran should be advised of 
his appellate rights and the need to 
perfect his appeal with a timely 
Substantive Appeal, if he desires 
appellate review of the intertwined 
issue.  The case should then be returned 
to the Board for appellate review.

4.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to the claims. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
 



- 2 -
